 



Exhibit 10.3
EMPLOYMENT AGREEMENT
MAX & ERMA’S RESTAURANTS, INC. AND WILLIAM C. NIEGSCH, JR.
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered effective this 19th
day of September, 2007 (the “Effective Date”), between MAX & ERMA’S RESTAURANTS,
INC., a Delaware corporation (the “Company”) and WILLIAM C. NIEGSCH, JR. (the
“Executive”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has approved and authorized the entry into this
Agreement with the Executive; and
     WHEREAS, the parties desire to enter into this Agreement setting forth the
terms and conditions for the employment relationship of the Executive with the
Company.
     NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:
     1. Employment. The Executive shall be employed as the Executive Vice
President and Chief Financial Officer of the Company from September 19, 2007
(the “Commencement Date”), until the third anniversary of this Agreement, unless
such employment is terminated earlier in accordance with this Agreement;
provided, however, commencing on the third anniversary of this Agreement, the
term of this Agreement shall be extended for a period of two (2) years (the
“Initial Renewal Term”) and, on the second anniversary of the Initial Renewal
Term, the term of this Agreement shall be extended for a consecutive period of
five (5) years, unless either party gives written notice to the other, at least
60 days prior to the end of the initial term or at least 60 days prior to the
end of the Initial Renewal Term. The Executive shall have such duties and
responsibilities customarily incident to such position or as may be designated
to him by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer from time to time. The Executive shall be generally
responsible for overseeing the financial and accounting operations and reporting
of the Company and meeting the reasonable performance standards and objectives
as set by the Board of Directors. Executive shall devote substantially all of
his time, attention and energies to the business and affairs of the Company.
     2. Salary. The Company shall pay the Executive a salary at an annual rate
of $230,000 less applicable deductions (the “Base Salary”), and such Base Salary
may be increased or decreased at such times and in such amounts as determined by
the Committee provided that any decrease shall not be below $200,000 without the
agreement of the Executive. The Base Salary shall be payable by the Company to
the Executive in installments at such times as the Company customarily pays its
other employees. Participation in deferred compensation, mandatory or
discretionary bonus, retirement, stock option and other employee benefit plans
and in fringe benefits shall not reduce the Base Salary.

 



--------------------------------------------------------------------------------



 



     3. Bonus. Executive shall be entitled to participate in the Company’s
executive cash bonus program pursuant to which Executive will be eligible to
receive a cash bonus, in an amount determined by the Committee, which bonus may
be based on such performance criteria as the Committee may in its discretion
determinate from time to time. Except as otherwise provided in paragraph 9
herein, if this Agreement is terminated prior to the payment date of any bonus
provided for in this paragraph, no bonus payment shall be made following the
termination date of the Agreement unless otherwise agreed by the Company.
     4. Participation in Retirement, Welfare and Other Benefit Plans and
Programs. Executive shall be entitled to participate in all employee retirement
and welfare benefit plans and programs, including health insurance, dental
insurance, group life and long-term disability and 401(k) plan, made available
to the Company’s senior level executives as a group, as such retirement and
welfare plans may be in effect from time to time and subject to the eligibility
of such plans.
     5. Automobile. The Company shall provide the Executive an automobile
allowance in accordance with the Company’s automobile allowance or reimbursement
policy as approved from time to time by the Board of Directors and payable in
accordance with the Company’s policy.
     6. Vacation. The Executive shall be entitled to paid vacation in accordance
with the Company’s vacation policy as approved from time to time by the Board of
Directors, in addition to holidays and other paid time off (excluding vacation)
provided to similarly situated executive officers of the Company.
     7. Business Expenses. During such time as the Executive is rendering
services hereunder, the Executive shall be entitled to incur and be reimbursed
by the Company for all reasonable business expenses, including but not limited
to mobile telephone charges. The Company agrees that it will reimburse the
Executive for all such expenses upon the presentation by the Executive, on a
monthly basis, of an itemized account of such expenditures setting forth the
date, the purposes for which incurred, and the amounts thereof, together with
such receipts showing payments in conformity with the Company’s established
policies. Reimbursement for approved expenses shall be made within a reasonable
period not to exceed 30 days after the approval of Executive’s itemized account.
     8. Indemnity. The Company shall to the extent permitted by law, indemnify
and hold the Executive harmless from costs, expense (including reasonable
attorneys fees) or liability arising out of or relating to any acts or decisions
made by the Executive in the course of his employment to the same extent the
Company indemnifies and holds harmless other officers and directors of the
Company in accordance with the Company’s established policies. The Company
agrees to continuously maintain Directors and Officers Liability Insurance with
reasonable limits of coverage and to include the Executive within said coverage.
     9. Termination. This Agreement shall terminate on the third anniversary
date of the Commencement Date, unless renewed pursuant to paragraph 1 above or
sooner pursuant to any of the following:

2



--------------------------------------------------------------------------------



 



          9.1 Death. This Agreement shall terminate upon the Executive’s death.
The Company shall pay the Executive’s estate (i) on the date it would have been
payable to Executive any unpaid Base Salary earned prior to the date of
Executive’s death, (ii) within 30 days of the conclusion of the quarter
following Executive’s death, any unpaid Bonus prorated to the date of
Executive’s death, and (iii) any unpaid reimbursements due Executive for
expenses incurred by the Executive prior to Executive’s death, upon receipt from
the Executive’s personal representative of receipts therefore. Any options that
have not vested as of the date of Executive’s death shall terminate on the date
of Executive’s death.
          9.2 Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, he shall have been absent from the full time
performance of substantially all of his material duties with the Company for 90
consecutive days or 180 days total within any 12-month period, his employment
may be terminated by the Company for “Disability.” Termination shall occur
30 days after a notice of a written termination is delivered to Executive by the
Company (the “Effective Date of Termination”). The Company shall pay the
Executive (i) on the date it would have been payable to Executive, any unpaid
Base Salary earned prior to the date of Executive’s Effective Date of
Termination, (ii) within 30 days of the end of the quarter following Executive’s
Effective Date of Termination, any unpaid Bonus prorated to the Executive’s last
day of actual employment, (iii) any unpaid reimbursements due Executive for
expenses incurred by the Executive prior to Executive’s Effective Date of
Termination, pursuant to paragraph 7, and (iv) if Executive is not covered by
any other comprehensive insurance, the Company will pay Executive an amount
equivalent to Executive’s COBRA payments up to 18 months following the Effective
Date of Termination or the maximum term allowable by then applicable law for
coverage of Executive and his eligible dependents. Any options that have not
vested as of the Executive’s Effective Date of Termination shall terminate on
the date of Executive’s Effective Date of Termination.
          9.3 Cause. This Agreement may be terminated by the Company at any time
for “Cause” by the delivery to Executive of a written notice of termination
stating the date of termination and the basis upon which this Agreement is being
terminated. As used in this Agreement, the term “Cause” shall include:
               (i) failure, neglect or refusal to perform or observe any or all
of Executive’s material obligations (“Breach”) under this Agreement which Breach
remains uncured after written notice from the Company to the Executive and an
opportunity to correct such performance within a reasonable period of time as
determined by the Company, of at least 15 days after notice from the Company
regarding the Breach;
               (ii) conviction of Executive of any felony or other crime
involving dishonesty or moral turpitude;
               (iii) fraudulent conduct by the Executive or any act of
dishonesty in connection with the Company’s business; or

3



--------------------------------------------------------------------------------



 



               (iv) unauthorized or unfair competition with the Company or any
of its affiliates, including the unauthorized use or disclosure of trade
secrets, confidential or proprietary business information or the substantial
breach of any material covenants.
          In the event of termination for Cause, Executive will be entitled to
such Base Salary and benefits as have accrued under this Agreement through the
date of termination, but will not be entitled to any other salary, benefits,
bonuses or other compensation after such date.
          9.4 Without Cause. This Agreement may also be terminated by Company at
any time without Cause by the delivery to Executive of a written notice of
termination not less than 30 days prior to the date of termination. Upon such
termination, Executive will be paid such Base Salary, vacation, prorated bonus
and other benefits as have been earned under this Agreement through the date of
termination (including, without limitation, the Company will pay Executive’s
COBRA payments for the earlier of the maximum term allowable by then applicable
law or the date Executive becomes covered under a different health plan, for
coverage of Executive and his eligible dependents). So long as Executive
reasonably cooperates in the transition of Executive’s duties, as determined in
the Company’s sole but reasonable discretion, Executive will be paid an amount
equivalent to his monthly Base Salary, on a monthly basis, for the remaining
term of the Agreement, or six (6) months, whichever is shorter. Executive will
receive the foregoing payment regardless of any mitigation. However, Executive
acknowledges that he has a duty to mitigate and seek other employment. If there
are more than six (6) months remaining on the term of the Agreement, and
Executive is unable to secure comparable employment during the six (6) months
following termination, the Company will continue paying Executive’s Base Salary,
on a monthly basis, for an additional six (6) months or until Executive secures
comparable employment, whichever is shorter. Failure to make reasonable efforts
to mitigate will justify cessation of the payment of the Base Salary under this
paragraph. Any options that have not vested as of the date of Executive’s
termination, shall fully vest as of the date of Executive’s termination. Except
as provided in this paragraph, Executive will not be entitled to any other
salary, benefits, bonuses or other compensation after such termination.
          9.5 By Executive. Executive may terminate this Agreement upon 30 days
written notice to the Company. The Company shall pay the Executive (i) on the
date it would have been payable to Executive, any unpaid Base Salary earned
prior to the date of Executive’s termination, and (ii) any unpaid reimbursements
due Executive for expenses incurred by the Executive prior to the date of
Executive’s termination, pursuant to paragraphs 5 and 7. Any options that have
not vested as of the date of Executive’s termination shall terminate on the date
of Executive’s termination.
          9.6 Expiration of Term. If the parties do not execute a new written
agreement, upon expiration of the term of the Agreement, the employment of
Executive shall continue on the same terms and conditions (including the then
applicable compensation as provided in paragraphs 2 through 7) as provided in
this Agreement. The parties acknowledge and agree that any such employment
following the term shall be terminable “at will” for any reason, with or without
cause, pursuant to applicable Ohio law.

4



--------------------------------------------------------------------------------



 



     10. Assignment.
     10.1 No Assignment by Executive. This Agreement may not be assigned by
Executive.
     10.2 Assignment by Company. This Agreement may be assigned by the Company
provided that the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform under this Agreement in the same manner and to the
same extent that the Company would be required to perform as if no such
succession had taken place.
     11. Confidential Information.
     11.1 Confidential Information. During the term of this Agreement and
thereafter, the Executive shall not, except as may be required to perform his
duties hereunder or as required by applicable law or court order, disclose to
others for use, whether directly or indirectly, any Confidential Information
regarding the Company. “Confidential Information” shall mean information about
the Company, its subsidiaries and affiliates, and their respective clients and
customers that is not available to the general public and that was learned by
the Executive in the course of his employment by the Company, including, without
limitation, any data, formulae, recipes, methods, information, proprietary
knowledge, trade secrets and client and customer lists and all papers, resumes,
records and other documents containing such Confidential Information. The
Executive acknowledges that such Confidential Information is specialized, unique
in nature and of great value to the Company, and that such information gives the
Company a competitive advantage. Upon the termination of his employment, the
Executive will promptly deliver to the Company all documents, maintained in any
format, including electronic or print, (and all copies thereof) in his
possession containing any Confidential Information.
     11.2 Noncompetition. Except as otherwise provided herein, the Executive
agrees that during the term of this Agreement he will not, directly or
indirectly, without the prior written consent of the Company, provide consulting
services with or without pay, or own, manage, operate, join, control,
participate in, or be connected as a stockholder, partner, or otherwise with any
business, individual, partner, firm, corporation, or other entity which is then
in competition with the Company or any present affiliate of the Company;
provided, however, that the “beneficial ownership” by the Executive, either
individually or as a member of a “group,” as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934
(“Exchange Act”), of not more than 1% of the voting stock of any corporation
shall not be a violation of this Agreement.
     11.3 Right to Company Materials. The Executive agrees that all styles,
designs, recipes, lists, materials, books, files, reports, correspondence,
records, and other documents (“Company Material”) used, prepared, or made
available to the Executive, shall be and shall remain the property of the
Company. Upon the termination of his employment and/or the expiration of this
Agreement, all Company Materials shall be returned immediately to the Company,
and Executive shall not make or retain any copies thereof.

5



--------------------------------------------------------------------------------



 



     11.4 Anti-solicitation. The Executive understands and agrees that in the
course of employment with the Company, the Executive will obtain access to
and/or acquire Company trade secrets, including Confidential Information, which
are solely the property of the Company. Therefore, to protect such trade
secrets, the Executive promises and agrees that during the term of this
Agreement, and for a period of two years thereafter, he will not influence or
attempt to influence employees, customers, franchisees, landlords, or suppliers
of the Company or any of its present or future subsidiaries or affiliates,
either directly or indirectly, to divert their employment or business to or with
any individual, partnership, firm, corporation or other entity then in
competition with the business of the Company, or any subsidiary or affiliate of
the Company.
     11.5 Injunctive Relief. It is further expressly agreed that the breach of
this paragraph would result in immediate irreparable injury which would
constitute grounds for injunctive relief in a tribunal of appropriate
jurisdiction, and the parties further consent and stipulate to the entry of
appropriate provisional injunctive relief in any appropriate tribunal having
jurisdiction over the parties.
     12. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

     
Company:
  Max & Erma’s Restaurants, Inc.
 
  4849 Evanswood Drive
 
  Columbus, Ohio 43229
Attention:
  Chief Executive Officer

     
Executive:
  William C. Niegsch, Jr.
 
  5611 Dundon Court
 
  Dublin, OH 43017

     13. Amendments or Additions. No amendment or additions to this Agreement
shall be binding unless in writing and signed by both parties hereto.
     14. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
     15. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

6



--------------------------------------------------------------------------------



 



     16. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.
     17. Arbitration. Except as provided herein, any controversy or claim
arising out of or relating in any way to this Agreement or the breach thereof,
or Executive’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in the City of Columbus, Ohio in accordance with the laws of the
State of Ohio. This provision will not apply provisional remedies as in
connection with claims under paragraph 12, or as otherwise provided herein.
     (a) The arbitration shall be conducted in a procedurally fair manner by a
mutually agreed upon neutral arbitrator selected in accordance with the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association or if none can be mutually agreed upon, then by one
arbitrator appointed pursuant to the Rules;
     (b) The arbitration shall be conducted confidentially in accordance with
the Rules;
     (c) The arbitration fees shall be paid by the Company;
     (d) Each party shall have the right to conduct discovery including
(3) three depositions, requests for production of documents and such other
discovery as permitted under the Rules or ordered by the arbitrator;
     (e) The statute of limitations or any cause of action shall be that
prescribed by law;
     (f) The arbitrator shall have the authority to award any damages authorized
by law for the claims presented including punitive damages and shall have the
authority to award reasonable attorneys fees to the prevailing party;
     (g) The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties; and
The award shall be in writing in accordance with the Rules, and shall be subject
to judicial enforcement in accordance with Ohio law.
     18. Code Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that you are a “specified employee” as
defined in Section 409A of the Code or any guidance promulgated thereunder
(“Code Section 409A”) and reasonably believes that payments under this Agreement
are subject to Code Section 409A’s six-month delay rule, you shall not be
entitled to any payments upon the termination of your employment until the
earlier of (i) the date which is six months after the termination of your
employment, or (ii) the date of your death. Additionally, if the Company
reasonably believes that any provision of this Agreement would cause you to
incur any additional tax or interest under Code Section 409A, the Company shall,
after consulting with you and receiving your

7



--------------------------------------------------------------------------------



 



approval (which shall not be unreasonably withheld), reform such provision, to
the extent possible, so as to not cause you to incur any such additional tax or
interest.
     19. Termination of Severance Agreement in Event of Change in Control.
Executive and the Company agree that this Agreement supersedes, terminates and
replaces the Severance Agreement in Event of Change in Control between Executive
and the Company, dated January 20, 2000 (the “Severance Agreement”) and that
Executive and the Company have no obligations to each other under such Severance
Agreement.
     20. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer as may be specifically
designated by the Committee. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio without regard to its conflicts of law
principles. All references to sections of the Exchange Act shall be deemed also
to refer to any successor provisions to such sections. Notwithstanding anything
in this Agreement to the contrary, upon and following Executive’s death, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, heirs, distributees, devisees and
legatees, as the case may be, with respect to the payments due by the Company as
set forth in paragraph 10.1 of this Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
on the date first indicated above.

                  MAX & ERMA’S RESTAURANTS, INC.    
 
           
 
  By:   /s/ Robert A. Lindeman    
 
           
 
      President and Chief Executive Officer    
 
           
 
      (Printed Name and Title)    
 
                EXECUTIVE: WILLIAM C. NIEGSCH, JR.    
 
                /s/ William C. Niegsch, Jr.              

9